Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On December 16, 2009, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $42,360 of a corporate bond issued by Citigroup (CUSIP No.: 172967101) (the "Bonds") at a purchase price of $3.15 per unit. The Bonds were purchased from an underwriting syndicate of which BNY Mellon Capital Markets, an affiliate of the Fund, was a member. BNY Mellon Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets Citigroup Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on March 2, 2010. Sub-Item 77O Rule 10f-3 Transaction DREYFUS MANAGER FUNDS II - Dreyfus Balanced Opportunity Fund On January 11, 2010, Dreyfus Balanced Opportunity Fund, a series of Dreyfus Manager Funds II (the "Fund"), purchased $170,000 of a corporate bond issued by Credit Suisse (5.4 1/14/20, CUSIP No.: 22546QAD9) (the "Bonds") at a purchase price of $99.756 per unit. The Bonds were purchased from an underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member. BNY Capital Markets, Inc. received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets, LLC Credit Suisse Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on June 29, 2010.
